People v Shuemake (2020 NY Slip Op 06963)





People v Shuemake


2020 NY Slip Op 06963


Decided on November 24, 2020


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: November 24, 2020

Before: Renwick, J.P., Kapnick, Gesmer, Kern, JJ. 


Ind No. 1702/18 Appeal No. 12474 Case No. 2019-2926 

[*1]The People of the State of New York, Respondent,
vLamont Shuemake, Defendant-Appellant.


Robert S. Dean, Center for Appellate Litigation, New York (Jody Ratner of counsel), for appellant.
Darcel D. Clark, District Attorney, Bronx (Christopher Michael Pederson of counsel), for respondent.

Judgment, Supreme Court, Bronx County (George Villegas, J.), rendered January 24, 2019, convicting defendant, upon his plea of guilty, of attempted criminal possession of a weapon in the second degree and criminal possession of a controlled substance in the fifth degree, and sentencing him to an aggregate prison term of two years, unanimously modified, as a matter of discretion in the interest of justice, to the extent of reducing the prison component of the sentence to concurrent terms of one year, and amending the sentence and commitment sheet in accordance with this decision, and otherwise affirmed.
We find the sentence excessive to the extent indicated.
The parties agree that the Drug Type section of the sentence and commitment sheet should be amended to reflect that the correct drug is cocaine.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: November 24, 2020